Citation Nr: 1734273	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right knee degenerative joint disease (DJD), limitation of flexion.

2.  Entitlement to a compensable rating for right knee DJD, limitation of extension.

3.  Entitlement to a rating greater than 10 percent for left knee arthritis, limitation of flexion.

4.  Entitlement to a compensable rating for left knee arthritis, limitation of extension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 until December 1986 and again from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) in Waco, Texas, which granted service connection for left knee arthritis limitation of extension, evaluated as noncompensable, granted service connection for right knee degenerative joint disease, limitation of extension, evaluated as noncompensable, and which denied claims for a rating in excess of 10 percent for arthritis, left knee limitation of flexion, and a rating in excess of 10 percent for right knee degenerative joint disease limitation of flexion.

In May 2016, the Board remanded the claims for additional development.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDING OF FACT

The Veteran's service-connected right knee and left knee disabilities are shown to have been productive of complaints of pain, and some limitation of motion, but not flexion functionally limited to 30 degrees, or extension functionally limited to 10 degrees. Severe instability of the left knee is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for the Veteran's service connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for a higher rating for the Veteran's service connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he is entitled to a combined evaluation in excess of 40 percent for his service-connected knee disabilities.  During his hearing, held in March 2016, he testified to the following: he has symptoms that include swelling, pain, and locking.  Prolonged standing and sitting are difficult for him.  He can only walk 25 to 40 yards.  He uses a cane daily.  He had to quit coaching due to his knee symptoms.  

In February 1993, the RO granted service connection for a left knee injury, evaluated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In December 1994, the Veteran filed a claim for a compensable rating.  In December 1994, the RO denied the claim.  In July 1999, the Veteran again filed a claim for a compensable rating.  In September 1999, the RO granted the claim, to the extent that it assigned a 10 percent rating under Diagnostic Codes (DCs) 5010-5257.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is instability of the knee, under DC 5257.  In July 2005, the Appeals Management Center granted service connection for right knee degenerative joint disease, evaluated as 10 percent disabling, under DCs 5261-5003.  In March 2006, the Board granted a separate 10 percent disability rating for arthritis of the left knee, under DC 5003.  In October 2008, the RO granted a 20 percent rating for residuals left knee injury postoperative, under DC 5257.  In each case, the aforementioned decisions were or became final.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  

In January 2013, the Veteran filed claims for increased ratings.  In October 2013, the RO granted the claims, to the extent that it assigned separate noncompensable ratings for  limitation of extension of each knee under DC 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990  (2005).  In each case, the RO assigned an effective date for service connection of February 1, 2013.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

With regard to limitation of flexion and extension, under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

A VA disability benefits questionnaire (DBQ), dated in September 2013, shows that on physical examination the Veteran demonstrated extension to five degrees, bilaterally, and flexion to 80 degrees (left knee), and to 95 degrees (right knee).  There was pain at the extremes of motion.  

A VA knee and lower leg DBQ, dated in March 2015, shows that the examiner indicated that the Veteran's claims file had not been reviewed.  This report shows that only the left knee was examined.  On examination, the left knee had extension to 0 degrees, and flexion to 85 degrees.

A VA knee and lower leg DBQ, dated in November 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) and CPRS (Computerized Patient Record System) files had been reviewed.  On examination, the knees had extension to 0 degrees, and flexion to 80 degrees, bilaterally.

The Board finds that a rating in excess of 10 percent under DC 5260 is not warranted for limitation of flexion in the right knee, or the left knee.  The recorded ranges of motion for the knees do not show that the Veteran has ever been found to have flexion of either leg that is limited to 30 degrees.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC 5260 are not shown to have been met, and that an increased rating for either knee under DC 5260 is not warranted.

The Board further finds that an initial compensable rating under DC 5261 is not warranted for limitation of extension in the right knee, or the left knee.  The recorded ranges of motion for the knees do not show that the Veteran has ever been found to have extension of either leg that is limited to 10 degrees.  Accordingly, the Board finds that the criteria for an initial compensable evaluation under DC 5261 are not shown to have been met, and that an initial compensable evaluation for either knee under DC 5261 is not warranted.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

The September 2013 VA DBQ shows the following: the Veteran complained of chronic bilateral knee pains and recurrent swelling.  He reported taking Tramadol and Meloxicam for control of his symptoms, with cortisone injections every three months.  He was unable to do repetitive joint testing due to pain.  He had functional loss or functional impairment due to pain on movement, swelling, and interference with sitting, standing or weight-bearing.  Pain could significantly limit functional ability.  He had difficulty bending the knee.  Strength on flexion and extension was 4/5, bilaterally.  There was regular use of braces, and occasional use of crutches and a cane.  His ability to work was impacted to the extent that he could occasionally lift 20 pounds, stand for 15 to 30 minutes, and sit for one hour.  It was noted that he taught elementary school, that he complained that he could not concentrate when he was in pain, and that medication made him drowsy.  The diagnoses were right knee degenerative joint disease, left knee arthritis, and left knee injury residuals, postoperative.  

The March 2015 VA DBQ shows that all findings were for the left knee; the right knee was not examined.  The Veteran reported a history of pain, limitation of motion, and swelling.  Knee limitation of motion plays a role in his overall ability to walk, squat, or stand.  There was pain on weight bearing.  Pain prevented repetitive motion testing. Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, however, this could not be described in terms of range of motion because the Veteran was unable to demonstrate any further limitations of motion.  There was less movement than normal, swelling, disturbance of locomotion, and interference with standing.  Strength on flexion and extension was 5/5; there was no reduction in muscle strength.  There was no muscle atrophy.  There was no ankylosis.  There was regular use of a brace and cane.  The Veteran's ability to perform any type of occupational task was impacted to the extent that there was limitation of motion and pain in the knee that prevented prolonged standing, walking, or any squatting.  The diagnoses were left knee strain, and arthroscopy with resultant scar.  

The November 2016 VA DBQ shows that the Veteran complained of constant throbbing pain in his knees that was aggravated with prolonged walking and standing, and that he had giving way occasionally.  He said that he occasionally wears knee braces, that he takes Ibuprofen as needed, and that he had not had any steroid injections for his knees for several years.  He complained of intermittent flare-ups causing increased pain due to weather changes, and that his walking and standing was limited.  There was functional loss due to decreased mobility, bilaterally.  There was pain with weight bearing for the right knee, but not the left knee.  There was no functional loss or loss of range of motion after three repetitions, bilaterally.  The examiner was unable to predict how pain may significantly limit functional ability with repeated use over a period of time, and such loss could not be described in terms of range of motion.  During flare-ups, pain significantly limited functional ability, however this could not be described in terms of range of motion.  Both knees were productive of disturbance in locomotion, and interference with standing.  Strength on flexion and extension was 4/5, bilaterally.  There was no muscle atrophy.  There was no ankylosis.  The Veteran regularly used a cane.  His ability to perform any type of occupational task, such as standing, walking, lifting, or sitting, was not impacted.  The diagnosis was bilateral knee degenerative joint disease.  

VA progress notes show the following: there are a number of findings of an unsteady gait, however, the Veteran was primarily noted to have a steady or normal gait.  A December 2013 report notes that "physical activity varies as vet often works at Baylor basketball games."  VA kinesiotherapy reports, dated in 2015, note the use of an Air Dyne Cycle.  An August 2015 report notes that X-rays showed a normal right knee with minimal tricompartmental osteophytosis, and no acute fracture in the left knee, with mild degenerative changes.  Between 2015 and 2016, there are multiple notations that the Veteran reported that he has worked as a schoolteacher at the same place for the last eight years.  In May 2016, he reported that he was hit on his head "when we were playing basketball," and that he was kicked on his knees "when we were running and playing ball."

Here, even considering the findings as to pain, the criteria for a rating in excess of 10 percent under DC 5260, or a compensable rating under DC 5261, are not shown to have been met. See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  Given the foregoing evidence, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in either knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either knee more nearly approximates the criteria for a rating in excess of 10 percent under DC 5260, or a compensable rating under DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Finally, the evidence does not show that the Veteran's knees are productive of ankylosis, a dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage.  See e.g., September 2013 VA DBQ (in which the examiner indicated that there was no history of meniscal conditions or surgical procedures for a meniscal condition); March 2015 VA DBQ (no history of a meniscus condition for the left knee); November 2016 VA DBQ (no history of a meniscus (semilunar cartilage) condition).  Accordingly, the Board finds that the criteria for a separate compensable rating under DCs 5256, 5258, and 5259 are not shown to have been met, and even assuming the prohibitions at 38 C.F.R. § 4.14 (2016) were not implicated, a separate compensable rating is not warranted under any of these diagnostic codes.  In addition, there are no findings of a malunion or other impairment of the tibia and fibula to serve as a basis to award a separate rating for a malunion or other impairment of the tibia and fibula under 38 C.F.R. § 4.71a, DC 5262. 

The Veteran does receive a separate compensable rating for instability in his left knee under Diagnostic Code 5257, but a higher rating would require the showing of severe instability or subluxation.  Here, stability testing at each of the Veteran's VA examinations during the course of the appeal has failed to show any clinical evidence of either instability or subluxation.  There has not been any clinical showing of right knee instability.  As such, while the Veteran may use a knee brace, a higher rating for instability is not warranted.

The Veteran is competent to report his knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded three examinations.  

In May 2016, the Board remanded these claims, for updated treatment records from VA facilities in Waco and Temple, Texas and for a new VA examination.  This was accomplished, and the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A higher rating for the Veteran's right knee disability is denied.

A higher rating for the Veteran's left knee disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


